DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/8/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 6/5/2020 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 11, 14, 15, 19-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351).
Toas discloses an intergrade barrier assembly comprising:
 a board including a first surface and a second surface (see Figure 1 and column 1, lines 14-41); 
an adhesive or fastener sealing layer comprising a liquid applied coating composition adhered on one of the first surface or the second surface of the board (see Figure 1;  col 3, lines 14-41 and col 7, lines 59-63);  
and an anti-blocking facing layer adhered on a surface of the fastener sealing layer opposite the board, wherein the anti-blocking face layer is chosen form a fiberglass matt, an aluminum foil, a fabric layer, or a paper layer, or a combination thereof (Fig 1, col 3, lines 14-41 and col 7, lines 25-40).  
Toas fails to explicitly disclose the integrated air barrier assembly comprising a fastener sealing layer having a glass transition temperature of equal to or less than 40F and a thickness ranging from 1mils to 50mils.  However, Seth teaches that it is known in the art to utilize an adhesive with a thickness of 5mils to install a weather barrier sheet onto a building surface (see Figure 1;  paragraph 0005, 0013, and 0014).  It would have bene obvious to one of ordinary skill in the art at the time the invention was filed to modify Toas with the teaching of Seth since Seth teaches fastener sealing layers with the claimed thickness are traditional in the art.  Furthermore, the claimed glass transition temperature of the fastener sealing layer is understood to be inherent to the block copolymer disclosed in Seth (Seth Figure 1l  (0005) (0013-0014).
Regarding claim 6, Toas in view of Seth discloses the integrated air barrier assembly of claim 1. Toas fails to explicitly disclose the integrated air barrier assembly wherein the assembly has an air leakage of less than 0.02L:/sec-m2 as measured by ASTM Tess Method E 2178 at a pressure difference of 75Pa.  It is submitted ah the air leakage from the exterior board system disclosed in Toas is considered indistinguishable from the recited air leakage, and appears to be capable of being less than 0.02L/sec m2 as measured by ASTM Test Method E 2178 (2003) at a pressure difference of 75Pa.  It would have been obvious to one of ordinary skill int eh art at the time the invention was filed to optimize the assembly’s air leakage because Toas teaches the air leakage of the barrier system should be minimized(Toas Figure 1, can ol 3, lines 14-41).
Regarding claim 8, Toads in view of Seth disclose the integrated air barrier assembly of claim 1.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the fastener sealing layer seals a penetration from by a self-driving screw.  However, the examiner takes the position the adhesive disclosed in Toas is indistinguishable from the recited fastener sealing layer and are thus understood to be capable of sealing penetration by a self driving screw. 
Regarding claim 9, Toas in view of Seth discloses the integrated air barrier assembly of claim 1.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the fastener sealing layer is chosen from a latex, acrylic, vinyl acrylate, styrene acrylate, vinyl acetate, styrene butadiene, carboxylated styrene butadiene, vinylidene chloride, asphaltic emulsion, natural rubber, butyl chloroprene, vinyl chloride ethylene, and polyvinyl chloride.  However, the fastener sealing layer rendered obvious by Seth may comprise styrene butadiene. Regarding claim 11, Seth teaches acrylics may be utilized in said layer.
Regarding claim 14, Toas in view of Seth disclose the integrated air barrier assembly of claim 1, wherein the antilocking facing layer is solid below at last 160F (since the facing layers disclosed in Toas appear to be compositionally and structurally identical to applicant’s layer).
Regarding claim 15, Toas in view of Seth discloses the integrated air barrier assembly of claim 14, but Toas fails to explicitly disclose the integrated air barrier assembly wherein the fiberglass matt of the anti-blocking facing layer comprises E glass fibers or s glass fibers embedded in a resin material.  It is submitting that the non-woven fiberglass matt facing saturated with acrylics disclosed in Toas is considered indistinguishable from the recited fiberglass m (See Table1)  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Toas to include fiberglass matt comprising E glass fibers or S glass fibers embedded in a resin matrix in order to provides said assembly with an effective water repellency.  The acrylic binder of Toas reads on the claimed thermoplastic latex member.



Regarding claim 20, Toas in view of Seth discloses the integrated air barrier assembly of claim 1 wherein the fabric of the anti-blocking facing layer is chosen from a woven material, a non-woven material, a felt material, or a spun bond material (se Figure 1, and col 7, lines 25-40).
Regarding claims 21, Toas in view of Seth discloses the integrated air barrier assembly of claim 1 wherein the fabric layer of the anti-blocking facing layer is chosen from a polyethylene, polypropylene, or polyester non-woven fabric since the acrylic coated non-woven facing disclosed in Toas reads on the claimed a fabric (col 7,lines 25-4; 45-58).
Regarding claim 23, Toas in view of Seth discloses the integrated air barrier assembly of claim 22, wherein the insulating layer comprises an insulating material chosen from polyisocyanurate, expanded polystyrene, extruded polystyrene, or a combination thereof (Figure 1, col 3, line 49-55; col 5, lines 5-21).
Regarding claim 26, Toas in view of Seth discloses the integrated air barrier assembly of claim 1 wherein the board is chosen form a gypsum board, a concrete masonry unit or a cementitious board (see figure 1, col 3, lines 49-55 and col 4, lines 13-21).
Regarding claim 27, Toas in view of Seth discloses an envelope or a sheeting system for a building structure, comprising :  a wall or room panel having an interior surface and an exterior surface (Figure 1 and col 1, line s14-41) and the integrated air barrier assembly of claim 1 secured to one of the exterior surface of the interior surface of the wall or room panel (Figure 1 col 13, lines 14-41 and col 7, lines 59-63)
Claims 2, 17, 18, , and24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351)., as applied to claims above, and further in view Ciuperca (US 2017/0191257).
Regarding claim 2, Toas in view of Seth is relied upon as above.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the assembly comprise a water vapor impermeable barrier. Ciuperca teaches that it is known in the art to utilize aluminum foil which do not allow any vapor permeance to reflect heat and improve energy efficiency of the laminated sheeting product for insulating structures (paragraphs 002 and 0014). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Toas with the teaching of Ciuperca, for the purpose of including a water vapor impermeable barrier such as aluminum foil in the integrated air barrier assembly to reflect heat and improve energy efficiency in the assembly.
	Regarding claim 17, Toas in view of Seth discloses the integrated air barrier assembly of claim 1.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the aluminum foil of the anti-blocking facing layer has a thickness of 0.025mm to 0.5mm. Ciuperca teaches that is known in the art to utilize aluminum foil which do not allow any vapor permeance to reflect heat and improve energy efficiency of laminate sheeting product for insulating structures (002 and 0014).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the thickness of the foil layer of Ciuperca in order to optimize the heat reflecting and energy efficiency ofthe assembly.
Regarding claim 18, modified Toas discloses the integrated air barrier of claim 1. Toas fails to disclose the integrated air barrier assembly wherein the anti-blocking facing layer comprise a radiant barrier dispose to redirect thermal radiation away from the fastener sealing layer. Ciuperca teaches that it is known in the to utilize aluminum foils which have good infrared reflective properties to reflect heat or thermal radiation and improve energy efficiency of laminate sheeting product for insulating structure (002 and 0014).  It would have been obvious to one of ordinary skill in the art to modify Toas with the teachings of Ciuperca for the purpose of including aluminum foil in the integrated air barrier assembly and thereby reflecting heat or thermal radiation and improving energy efficiency in the assembly.
	Regarding claim24, Toas in view of Seth siloes the integrated air barrier assembly of claim 1.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the board comprises a wood layer.  Ciuperca teaches that is known in the art to utilize gypsum board or plywood sheeting with elastomeric coating to form an air barrier for insulating structures 002; 0022; 014; and 0016). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Toas with the teaching of Ciuperca for the purpose of including a board composing plywood, and thereby forming a sheeting of an insulating structure (Ciuperca 001; 00222;  0014; 0016).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351), as applied to claims above, and further in view of  Couturier (US 2011/0274865)(, and Ciuperca (US 2017/0191257).
Regarding claim 2, Toas in view of Seth is relied upon as above.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the assembly has a water vapor permeance less than 1perm at a temperature of 23C and a relative humidity of 100% on one side an 50% on an opposite side, as measure by ASTM Test Method E 96B . However, Couturier teaches it is known in the art to utilize aluminum foils which do not allow any vapor permeance to reflect heat and improve energy efficiency in the art at the time of the invention to modify Toas with the teachings of Couturier and Ciuperca respective, since choosing the claimed permeance involves only routine skill in the art for the purpose of including a desired water vapor permeance in the integrated air barrier assembly and thereby improving energy efficiency in the assembly of a specific building design location (Couturier 004; 002 and 0014)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351), as applied to claims above, and further in view of  Couturier.
Regarding claim 4, Toas in view of Seth read on the integrated air barrier assembly of claim 1 wherein  assembly comprises a vapor permeable barrier (see Figure 1, col 3, lines 14-41; col 7, lines 25-44). Toas fails to explicitly disclose the integrated air barrier assembly, wherein the assembly has a water vapor permeance o grater than 10prm at a temperature of 23  and a relative humidity of 100% on one side an 50% on an opposite said, as measure buy ASTM Test Method E 96B  Couturier teaches it is known in the art that an air barrier with a perm rating between 1 and 10 is classified as semipermeable and a perm rating of grater than 10 is classified as permeable (0004).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Toas with the teaching of Couturier, for the reasons noted above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351), as applied to claims above, and further in view of  Hayes (US 7,144,632).
Regarding claim 10, Toas in view of Seth is relied upon as above.  Toas fails to disclose the integrated air barrier assembly wherein the fastener sealing layer includes a plasticizer chosen from phtlatlate, benzoate ester, polyethylene, polyester, adipate, polyether amine, polyol, or epoxidized soybean oil or a combination thereof.  However, Hayes teaches it is known in the art to utilize epoxidized soybean oil as a plasticizer to improve processing or mechanical properties of a laminate (col 9, liens 20-41). It would have been obvious to one of ordinary skill in the art to modify Toas with the teaching so Hayes for the purpose of adding a plasticizer such as epoxidized soybean oil to the fastener sealing layer and thereby improving processing or mechanical properties of a laminate in the air barrier assembly (Hayes, col 9, liens 20-41).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351), as applied to claims above, and further in view of  
Dow Corning Corporation (herein  referred to as Dow).
	Regarding claim 12, Toas in view of Seth is relied upon as above.  Toas fails to explicitly disclose the integrated air barrier assembly wherein the fastener sealing layer is a composition applied as a low molecular weight liquid that crosslinks to form a slid coating.  Dow teaches it is known in the art to utilize crosslinked polysiloxane or silicone dispersion to decrease the vapor permeability of a water or air barrier, and bond elastomeric material to a construction sheeting substrate .  It would have obvious to one of ordinary skill in the art at the time of the invention to modify Taos with the teaching of Dow since ether the general conditions of the claim are disclosed in the prior art, optimizing or workable low molecular weight liquid that crosslinks or forms a slid coating involves only routing skill in the art for the purpose of decreasing the vapor permeability of the air barrier assembly and thereby bonding an elastomeric material to a construction sheathing substrate.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toas  (US 8,215,083) in view of Seth (US 2008/0196351), as applied to claims above, and further in view of  Hogatt (US 2,314,449).
Regarding claim 29, Toas in view of Seth is relied upon as above.  Specifically, Toas teaches a method of sheeting an exterior wall or roof of a building structure but fails to explicitly disclose the method comprising fasting at least to integrated air barrier assemblies of claim 1 to structural sports elements of the building structure with a transverse edge of one integrated air barrier assembly located proximate to a transverse edge of an adjacent air barrier assembly to define a joint therebetween.  Hoggat teaches that is known in the art to place horizontal edges of panel board in close proximate relation to each other to form a joint for adhesive between transverse edge surfaces (Figure 1, page 1, column 2, lines 28-38).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Toas with the teachings of Hoggat for the purpose of fastening at least two barrier assemblies to structural support elements, and thereby forming a desire sheathing for a wallboard construction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649